UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-7541



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ROBERT J. MERRITT,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CR-
95-167-S, CA-98-321-S, CA-97-3672-S)


Submitted:   March 9, 2000                 Decided:   March 15, 2000


Before WILKINS, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert J. Merritt, Appellant Pro Se. Kathleen O’Connell Gavin,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert J. Merritt seeks to appeal the district court’s final

sentencing judgment.    We dismiss the appeal for lack of jurisdic-

tion because Merritt’s notice of appeal was not timely filed.

     Parties are accorded sixty days after entry of the district

court’s final judgment or order to note an appeal, see Fed. R. App.

P. 4(b)(1), unless the district court extends the appeal period

under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6).      This appeal period is “mandatory and

jurisdictional.”    Browder v. Director, Dep’t of Corrections, 434

U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S.

220, 229 (1960)).

     The district court’s order was entered on the docket on Octo-

ber 30, 1995.   Merritt’s notice of appeal was filed on October 25,

1999.    Because Merritt failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we dis-

miss the appeal.*   We deny Merritt’s motion for transcript at gov-

ernment expense.    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          DISMISSED


     *
       To the extent Merritt seeks to appeal the district court’s
denial of his motion filed pursuant to Fed. R. Civ. P. 60(b), en-
tered on March 16, 1999, we find that such appeal also is untimely.

                                  2